Title: To Thomas Jefferson from Philippe de Létombe, 15 March 1801
From: De Létombe, Philippe
To: Jefferson, Thomas




Monsieur le Président,
Philadelphie, 15 mars 1801 (V. St.)

Aussitot après avoir reçu la lettre dont Vous avez bien voulu m’honorer, le 5 du courant, je me suis empressé de remplir votre Commission. Le porteur de la présente a eu malheureusement quelques affaires qui l’ont retenu ici plus longtems que je le voulois et dont il m’a témoigné ses regrets. Je compte toujours que Vous serez parfaitement satisfait de la fidélité et des services de votre Maître d’hotel, Joseph Rapin.
J’ai deux habiles cuisiniers à faire choix. Je Vous enverrai le plus habile: car l’on m’assure qu’ils sont tous deux très honnêtes gens. Mais Je desirerois que Vous vouliez bien m’informer quels gages Vous voulez lui donner; je ferois après ce que possible pour le meilleur marché. Je traite vos Interêts que Vous avez la bonté de me confier, comme les miens propres.
Je viens, Monsieur, le Président, de traduire votre Discours. J’en suis encore tout ému. J’oserai Vous dire que l’Antiquité n’offre rien d’aussi sage sur la Liberté et d’une Eloquence aussi sublime et aussi persuasive. La Postérité Vous en bénira. Vous êtes digne d’Elle. Vous vivrez éternellement dans la mémoire des hommes libres.
Daignez agréér, Monsieur le Président, mon profond Respect et permettez moi de partager la Gratitude que Vous doivent les bons citoyens de tous les Paÿs.

Létombe



editors’ translation

Mister President,
Philadelphia, 15 March 1801 (Old Style)

As soon as I received the letter with which you kindly honored me on the fifth of this month, I hastened to fulfill your commission. The bearer of this letter unfortunately had some business that retained him here longer than I wished and for which he expressed to me his regrets. I am still presuming that you are completely satisfied with the faithfulness and the services of your steward, Joseph Rapin.
I have two skilled cooks to choose from. I will send you the more skilled, for I have been assured that they are both very honest people. But I should wish that you would be willing to advise me what wages you wish to give him; after that I will do my best for the best bargain. I treat your interests, which you kindly entrust to me, as if they were my own.
Mister President, I have just translated your speech. I am still very moved by it. I dare to say to you that antiquity presents nothing as wise on Liberty and with an eloquence so sublime and so persuasive. Posterity will bless you for it. You are worthy of it. You will live eternally in the memory of free men.

Kindly accept, Mister President, my deep respect, and permit me to share with the good citizens of all countries the gratitude owing to you.

Létombe


